Citation Nr: 1312379	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for right, status post bunion repair surgery, residual numbness (claimed as plantar wart, right foot).

2.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1987.

These matters are before the Board of Veterans' Appeals (Board) pursuant to rating decisions by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  In a September 2008 rating decision, the RO increased the rating assigned for the Veteran's right ankle disability to 10 percent disabling, effective July 15, 2008.  At the same time, the RO declined to reopen the underlying claim seeking service connection for right foot plantar warts.  In a November 2008 interim rating decision, the RO continued the 10 percent rating and declined to reopen the service connection claim.  A June 2009 statement of the case reopened the underlying claim and decided the claim on the merits.  

In August 2010, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing is of record.  In January 2011, the Board remanded the matters and a TDIU for further development.  In a September 2011 interim rating decision, service connection for right, status post union repair surgery, residual numbness (claimed as plantar wart, right foot) was granted with a 0 percent disability rating effective July 15, 2008; and the issue of a TDIU was deferred.

In a January 2012 rating decision, the RO denied entitlement to a TDIU.  In May 2012, the Veteran filed a notice of disagreement with the September 2011 (notice dated in October 2011) rating decision that granted service connection and assigned a noncompensable disability rating for a right foot plantar wart.  There has not been a statement of the case (SOC) issued as to that matter.  

The Veteran has raised a claim for service connection for a left foot disorder in a written statement received in May 2012.  That claim is referred to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary for the RO to associate VA treatment records with the claims folder and to issue an SOC in the matter of entitlement to an initial compensable rating for the service-connected plantar wart, right foot.

In a February 2012 supplemental SOC (SSOC), the RO noted review of VA Medical Center (VAMC) Nashville outpatient treatment reports from November 2011 through January 2012.  The Board has reviewed the paper claims file and Virtual VA (electronic file) and find that such treatment reports have not been associated with either file (paper or electronic).  As the Board is unable to render a decision (in the matters on appeal) without consideration of those records, they must be made accessible by association with either the Veteran's paper or electronic claims file.

Since the claims file is being returned it should also be updated to include any pertinent current VA treatment records not presently included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the record reflects that in May 2012, the Veteran filed a statement which, although not completely clear, may be interpreted as a notice of disagreement with a September 2011 (notice dated in October 2011) rating decision that granted service connection and assigned a noncompensable disability rating for a right foot plantar wart.  Although the Veteran indicated that he was filing a notice of disagreement with VA's decision to deny service connection for aggravation of his bilateral foot condition, the Board notes that the September 2011 decision had actually granted service connection for a right foot disorder and assigned a noncompensable rating.  Presumably that is the decision with which the Veteran disagrees.  The May 2012 notice of disagreement is timely as it was filed within one year of the date of the notice of the September 2011 decision.  An SOC has not been issued in regards to the Veteran's claim for a compensable rating for right, status post bunion repair surgery, residual numbness (claimed as plantar wart, right foot).  Accordingly, the Board is required to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate the Nashville VAMC outpatient treatment reports from November 2011 through January 2012 with the Veteran's paper or electronic claims file.  

2.  The RO should also associate with the claims file (paper or electronic) any current VA treatment records (February 2012 to the present) pertaining to the claims on appeal.

3.  Provide the Veteran with an SOC as to the issue of entitlement to an initial compensable rating for right, status post bunion repair surgery, residual numbness (claimed as plantar wart, right foot).  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. § 20.200, 20.202, and 20.302(b).  This claim should be certified, and returned, to the Board only if a timely substantive appeal is filed. 

4.  Then readjudicate the claims of entitlement to a rating in excess of 10 percent for a right ankle disability, and a TDIU in light of all pertinent evidence and legal authority.  If the benefits sought are not granted, the Veteran and his representative must be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


